Citation Nr: 9903101	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  97-00 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral foot 
disability (claimed as pes planus).

2.  Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The official records associated with the veteran's claims 
folder shows verified active service from November 1984 to 
September 1995, and indications of active service since 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1996 decision by the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, inter alia, denied the 
veteran's claims for service connection for a bilateral foot 
disability, claimed as pes planus, and disabilities of both 
knees.  

The file indicates that the veteran has also filed a timely 
notice of disagreement in December 1996 with RO decisions 
dated in October 1996 and November 1996, which denied his 
claims of entitlement to service connection for dental 
problems, for hemorrhoids, and for a bilateral eye 
disability.  As the RO has not issued a statement of the case 
with regard to these issues, they remain pending matters over 
which the Board has no appellate jurisdiction and they are 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  A chronic bilateral knee disorder was manifest during the 
veteran's service.

2.  A chronic bilateral foot disability was not manifest 
during the veteran's service; bilateral plantar fasciitis was 
not present in service, and was not caused by any in-service 
incident.




CONCLUSIONS OF LAW

1.  Bilateral chondromalacia patella was incurred in active 
service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1997).

2.  A chronic bilateral foot disability was not incurred in 
active service. 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A DD 214 Form associated with the veteran's claims file shows 
that his Military Occupational Specialty was as a supply 
clerk and it verifies that he served on active duty from 
November 1984 to September 1995.  However, this document also 
indicates that prior to the aforementioned period he had 
served over 12 years of active duty, and his service medical 
records indicate that he had served on active duty as early 
as 1969.  At an October 1998 RO hearing before a traveling 
Board Member, he testified that he served two periods of 
active duty, the first being from January 1969 to July 1970, 
and the last being from September 1973 to September 1995.  He 
also testified that he was employed by the U.S. Postal 
Service.

The veteran's service medical records show that in 1970 he 
was treated on several occasions for complaints of foot pain 
and was diagnosed with pes planus, for which he was issued 
shoe inserts.  No further treatment for foot complaints is 
shown until February 1974, when he reported trauma to his 
right foot and was diagnosed with a contusion.  No fracture 
was noted on X-ray.  In February 1974, after complaints of 
bilateral foot pain, he was also diagnosed with bilateral 
peroneal brevis tendonitis.  Thereafter, the records show 
treatment for right heel pain on only one additional occasion 
in November 1986; X-rays taken of his right foot at that time 
were negative.  

The reports of the veteran's annual medical examinations, 
dated from 1974 to 1990, and the report of his retirement 
examination in December 1994, show no abnormalities of his 
feet.  On all medical history reports accompanying the 
examination reports dated from 1974 to 1990, he denied having 
any foot problems.  However, on the medical history report 
accompanying the December 1994 retirement examination, he 
marked "don't know" with regard to whether or not he had a 
history of foot problems.

The report of a September 1996 VA compensation examination 
shows that the veteran reported having persistent bilateral 
foot pain which began during active duty in 1969.  He stated 
that he had previously been issued orthotic inserts for his 
shoes, but that he did not use any orthotics at that time.  
Following physical evaluation, he was diagnosed with 
bilateral plantar fasciitis.  

With regard to the veteran's bilateral knee disability claim, 
his service medical records show that he received treatment 
on several occasions throughout his period of active duty for 
complaints of bilateral knee pain, and that he had been 
diagnosed during service with synovitis, chondromalacia 
patella, and muscle strain. 

The reports of the veteran's annual medical examinations, 
dated from 1974 to 1990, and the report of his retirement 
examination in December 1994, show no abnormalities of his 
lower extremities.  On all medical history reports 
accompanying the examination reports dated from 1974 to 1994, 
he denied having any knee problems.

The report of a September 1996 VA compensation examination 
shows that the veteran complained of having bilateral knee 
pain whose reported onset began during active duty.  After 
evaluation of his knees, he was diagnosed with bilateral 
chondromalacia patella.

At the October 1998 RO hearing before a traveling Board 
Member, the veteran testified that he had foot problems 
during his early part of active service and that he had been 
diagnosed during service with pes planus.  He stated that as 
his rank and seniority increased over time, this alleviated 
his foot symptoms due to his decreased physical obligations.  
He reported that his current symptoms consisted of pain on 
the instep of his feet.  With regard to his knee claim, he 
testified that he had onset of knee problems during active 
duty, and that he received treatment for his knees on several 
occasions throughout service.  He indicated that his knee 
problems continued to remain symptomatic after leaving 
service. 

II.  Analyses

(a.)  Entitlement to service connection for 
bilateral foot disability (claimed as pes planus).

The veteran's claim of service connection for bilateral foot 
disability is well-grounded within the meaning of 
38 U.S.C.A. § 5107(a), in that it is not inherently 
implausible when the evidence showing a present bilateral 
foot diagnosis (i.e., plantar fasciitis) is considered in 
conjunction with his competent hearing testimony indicating 
that he had bilateral foot symptoms during active duty (see 
Falzone v. Brown, 8 Vet. App. 398 (1995)).  Relevant evidence 
has been properly developed, and no further assistance is 
required to comply with VA's duty to assist.  Id.

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(1997)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any manifestation of foot symptomatology in 
service will permit service connection for a diagnosed foot 
disability, first shown as a clear-cut clinical entity, at 
some later date.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1997).

In the present case, the medical evidence shows treatment in 
1970 for pes planus complaints, treatment for a right foot 
contusion in February 1974, and treatment for foot pain in 
1986.  Foot X-rays in 1986 were negative.  The veteran's 
annual physical examinations show normal feet throughout his 
period of military service.  Though he reports uncertainty as 
to whether or not he had a history of foot trouble on the 
medical history report accompanying his December 1994 
retirement examination, his feet were normal on clinical 
evaluation at that time.  On VA examination in September 
1996, he was diagnosed with bilateral plantar fasciitis.  
This diagnosis is not shown in his service medical records to 
have been noted at any time during his period of active duty.  
Though it may be inferred in his hearing testimony and in his 
written statements that he associates the present diagnosis 
of plantar fasciitis with his treatments for foot complaints 
in service, there is no objective medical evidence which 
establishes a relationship between the two.  Furthermore, as 
the veteran does not work in the medical field and does not 
have the requisite medical training, he does not have the 
expertise to comment upon medical observations or make 
medical diagnoses, and to the extent that he associates, on 
his own authority, a link between his period of service and 
his present diagnosis of bilateral plantar fasciitis, his 
statements in this regard are entitled to no probative 
weight.  Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for a bilateral 
foot disability.  Because the evidence in this case is not 
approximately balanced, the benefit-of-the-doubt doctrine 
does not apply.  Therefore, his claim in this regard must be 
denied.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 
3.102 (1997); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(b.)  Entitlement to service connection for a 
bilateral knee disability.

The veteran's claim of service connection for a bilateral 
knee disability is well grounded as he has presented a claim 
which is plausible within the meaning of 38 U.S.C.A. § 
5107(a).  All relevant evidence has been properly developed, 
and no further assistance is required to comply with VA's 
duty to assist under 38 U.S.C.A. § 5107.

Service connection basically means that the facts, shown by 
the evidence, establish that an injury or disease was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.  With chronic disability or disease shown as such in 
service (or within the presumptive period under 38 C.F.R. § 
3.307 (1997) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1997).

In the case on appeal, the veteran's service medical records 
show that he was treated on several occasions in service for 
complaints of bilateral knee symptoms with clinical findings 
showing diagnoses of synovitis and chondromalacia patella.  
On VA medical examination in September 1996, there was 
bilateral knee symptomatology and bilateral chondromalacia 
patellae was diagnosed.  The veteran has offered credible 
testimony at his October 1998 hearing, corroborated by his 
service medical records, which establishes that he had 
experienced chronic knee disability since service.  
Accordingly, the Board finds that the evidence supports the 
veteran's claim for entitlement to service connection for a 
bilateral knee disability which was first manifest during 
service, and service connection for bilateral chondromalacia 
patella is granted.


ORDER

Service connection for a bilateral foot disability is denied.

Service connection for bilateral chondromalacia patella is 
granted.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 8 -


